108 F.3d 339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jaime CISNEROS, Defendant-Appellant.
No. 96-50036.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 6, 1997.*Decided Feb. 10, 1997.

Before:  SKOPIL, PREGERSON, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Cisneros appeals his conviction under 18 U.S.C. § 921(a)(3), arguing that the government presented insufficient evidence to prove that his gun satisfied the statutory definition of a "firearm."   Viewing the evidence in the light most favorable to the government, we conclude that a rational jury could have found beyond a reasonable doubt that the gun was a "firearm."


3
Cisneros argues that the government failed to prove that his gun was a firearm under the statute because "no one, neither the firearms expert nor Mr. Cisneros, ever mentioned anything about ammunition."  (emphasis omitted).  That claim is neither accurate nor dispositive.  Agent Harden testified that the gun bore a marking indicating that "it's a .22 magnum caliber.  That's the cartridge that this firearm fires."   Thus, he made specific reference to the type of ammunition the gun uses.


4
Harden also testified that the gun was "a .22 caliber blue steel pistol with a four-inch barrel, revolver-type."   Additionally, the government entered the gun into evidence, so the jury was able to inspect it and confirm that it satisfied the statutory definition.  In United States v. Liles, 432 F.2d 18 (9th Cir.1970), on which Cisneros chiefly relies, the evidence the government presented was no greater than it is here, yet we upheld Liles's conviction.  In view of the totality of the evidence, therefore, we conclude that a rational jury could have found beyond a reasonable doubt that the government met its burden.  Accordingly, the judgment of the district court is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3